DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-11, 20-27, and 35-39) in the reply filed on 12/7/2020 is acknowledged.  The traversal is on the ground(s) that examination of the claims does not appear to impose a serious burden.  This is not found persuasive because the method steps would require a different field of search such as different search queries that would not result in finding art pertinent to the other inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 20-26, and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Application Pub. No.: US 2007/0216236 A1) in view of Swift et al. (US Patent Application Pub. No.: US 2006/0218777 A1).
For claim 1, Ward discloses the claimed invention comprising: a plurality of laminations (see paragraph [0018]) each comprising a plurality of slots (reference numeral 18, see figure 1), wherein the plurality of slots (reference numeral 18) collectively define a first end face and a second end face (see figure 1); a plurality of wire windings (reference numeral 20) disposed in the plurality of slots (see figure 1); a first plurality of winding end-turns (reference numeral 30) formed by the respective wire windings adjacent to the first end face (see figure 1); a second plurality of winding end-turns (reference numeral 30) formed by the respective wire windings adjacent to the second end face (see figure 1), wherein the first plurality of winding end-turns (reference numeral 30) has a first outer periphery and the second plurality of winding end-turns (reference numeral 30) has a second outer periphery (see figure 1); a first composite housing (reference numeral 12) disposed around at least a portion of the first outer periphery of the first plurality of winding end-turns (reference numeral 30, see figure 1); a second composite housing (reference numeral 12) disposed around at least a portion of the second outer periphery of the second plurality of winding end-turns (reference numeral 30, see figure 1); and a plurality of channels (reference numeral 36) for receiving a fluid for heating and/or cooling the first plurality of winding end-turns and/or the second plurality of winding end-turns (see figure 1), wherein the plurality of channels (reference numeral 36) are defined in one or more of: (i) the first composite housing; (ii) 
Forming a housing with polymeric material is a known skill in the art as exhibited by Swift et al. (see paragraph [0043]), and when applied to the first and second composite housing this would disclose the first composite housing and the second composite housing being polymeric, wherein the first polymeric composite housing and the second polymeric composite housing each comprises a polymer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer as disclosed by Swift et al. for the first and second composite housing of Ward for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 2, Ward in view of Swift et al. disclose the claimed invention except for the polymer in the first and the second polymeric composite housing each comprising a thermoplastic polymer or thermoset polymer.  Swift et al. further disclose the thermoplastic polymer (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermoplastic as disclosed by Swift et al. for the first and second polymeric composite housing of Ward in view of Swift et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 4, Ward discloses the plurality of channels (reference numeral 36) comprising an outer shell comprising a metal, a polymer, a polymeric composite, a ceramic, or a combination thereof (see paragraph [0025]).  
For claim 5, Ward discloses the plurality of channels (reference numeral 36) being defined in the first polymeric composite housing and in the second polymeric composite housing (reference numeral 12, see figure 1), and wherein the plurality of channels (reference numeral 36) in the first polymeric composite housing extend circumferentially around the first plurality of winding end-turns (reference numeral 30, figure 1), and the plurality of channels (reference numeral 36) in the second polymeric composite housing extend circumferentially around the second plurality of winding end-turns (reference numeral 30, figure 1).  

For claim 7, Ward discloses the plurality of channels in the first polymeric composite housing respectively comprising a first inlet and a first outlet (reference numerals 130, 132) and the plurality of channels in the second polymeric composite housing respectively comprising a second inlet and a second outlet (reference numerals 130, 132, see figure 4).  
For claim 8, Ward discloses the plurality of channels in the first polymeric composite housing being in fluid communication with the plurality of channels in the second polymeric composite housing (see figure 4, reference numerals 130, 132).  
For claim 20, Ward discloses the claimed invention comprising: a plurality of laminations (see paragraph [0018]) each comprising a plurality of slots (reference numeral 18, see figure 1), wherein the plurality of slots (reference numeral 18) collectively define a first end face and a second end face (see figure 1), and wherein the plurality of laminations has as an exterior surface (figure 1); a plurality of wire windings (reference numeral 20) disposed in the plurality of slots (see figure 1); a first plurality of winding end-turns (reference numeral 30) formed by the respective wire windings adjacent to the first end face (see figure 1); a second plurality of winding end-turns (reference numeral 30) formed by the respective wire windings adjacent to the second end face (see figure 1), wherein the first plurality of winding end-turns (reference numeral 30) has a first outer periphery and the second plurality of winding end-turns 
Forming a housing with polymeric material is a known skill in the art as exhibited by Swift et al. (see paragraph [0043]), and when applied to the composite housing this would disclose the composite housing being polymeric, wherein the polymeric composite housing comprises a polymer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer as disclosed by Swift et al. for the composite housing of Ward for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 21, Ward in view of Swift et al. disclose the claimed invention except for the polymer in the polymeric composite housing comprising a thermoplastic polymer or a thermoset polymer.  Swift et al. further disclose the thermoplastic polymer (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermoplastic as 
For claim 22, Ward in view of Swift et al. disclose the claimed invention except for the polymeric composite housing further comprising a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are continuous fibers selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, ceramic fibers, basalt fibers, quartz fibers, graphite fibers, nanofibers, boron fibers, and a combination thereof.  Swift et al. further disclose carbon fibers (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbon fibers as disclosed by Swift et al. for the polymeric composite housing of Ward in view of Swift et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 23, Ward discloses the plurality of channels (reference numeral 36) comprising an outer shell comprising a metal, a polymer, a polymeric composite, a ceramic, or a combination thereof (see paragraph [0025]).  
For claim 24, Ward discloses the plurality of channels (reference numeral 36) in the polymeric composite housing extending circumferentially around: (i) the exterior surface of the laminations; (ii) the first plurality of winding end-turns; and (iii) the second plurality of winding end-turns (reference numeral 30, see figure 1).  
For claim 25, Ward discloses the plurality of channels being interconnected with one another (reference numeral 112, see figure 4).  

For claim 35, Ward discloses the claimed invention comprising: a stator body comprising a plurality of laminations (see paragraph [0018]), a plurality of wire windings (reference numeral 20, see figure 1), and a plurality of winding end-turns (reference numeral 30) formed by the respective wire windings (see figure 1); a composite housing (reference numeral 12) disposed around at least a portion of an exterior surface of the stator body (see figure 1); and a plurality of channels (reference numeral 36) for receiving a fluid for heating and/or cooling the stator (see figure 1), wherein the plurality of channels (reference numeral 36) are defined in the composite housing (see figure 1).  Ward however does not specifically disclose the composite housing being polymeric, wherein the polymeric composite housing comprises a polymer.  
Forming a housing with polymeric material is a known skill in the art as exhibited by Swift et al. (see paragraph [0043]), and when applied to the composite housing this would disclose the composite housing being polymeric, wherein the polymeric composite housing comprises a polymer.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer as disclosed by Swift et al. for the composite housing of Ward for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 36, Ward in view of Swift et al. disclose the claimed invention except for the polymer in the polymeric composite housing comprising a thermoplastic polymer or a thermoset polymer.  Swift et al. further disclose the thermoplastic polymer (see 
For claim 37, Ward in view of Swift et al. disclose the claimed invention except for the polymeric composite housing further comprising a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are continuous fibers selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, ceramic fibers, basalt fibers, quartz fibers, graphite fibers, nanofibers, boron fibers, and a combination thereof.  Swift et al. further disclose carbon fibers (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbon fibers as disclosed by Swift et al. for the polymeric composite housing of Ward in view of Swift et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 38, Ward discloses the channels (reference numeral 36) comprising an outer shell comprising a metal, a polymer, a polymeric composite, a ceramic, or a combination thereof (see paragraph [0025]).  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Swift et al. as applied to claim 1 above, and further in view of Chamberlin et al. (US Patent Application Pub. No.: US 2013/0162071 A1).

For claim 10, Ward discloses the plurality of channels in the first polymeric composite housing being interconnected with one another by a first manifold channel .  

Claims 11, 27, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Swift et al. as applied to claims 1, 20, and 35 above, and further in view of Purvines (US Patent Application Pub. No.: US 2008/0284267 A1).
For claims 11, 27, and 39, Ward in view of Swift et al. disclose the claimed invention except for the plurality of channels being formed by: applying a channel precursor material comprising a sacrificial material to the stator to form an intermediate stator assembly; placing the intermediate stator assembly in a mold; introducing a polymer precursor into the mold; solidifying the polymer precursor to form the first polymeric composite housing and the second polymer composite housing; and removing the sacrificial material to form the plurality of channels.  Having precursor material in a mold to form stator components is known in the art as exhibited by Purvines (see paragraph [0039]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the precursor material as disclosed by Purvines for forming the stator components of Ward in view of Swift et al. for the predictable result of forming a desirable configuration for facilitating the structure of the apparatus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of stator configurations: US 20160301286 A1 (SALTER; Benjamin Guy et al.), US 20160087509 A1 (Rippel; Wally E. et al.), US 20150280526 A1 (Chamberlin; Bradley D. et al.), US 20120001504 A1 (Erfanfar; Mohsen et al.), US 20080029506 A1 (Neal; Griffith D.), US 20060043801 A1 (Adra; Rodwan T.), US 8093770 B1 (Berhan; Michael Tekletsion), US 20090167101 A1 (Saga; Yuji et al.), US 5382859 A (Huang; Hao et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834